985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin Jay X MORRIS, Petitioner-Appellant,v.WILLIAM J. LOVE, Superintendent of the State CorrectionalInstitution, Huntingdon, Pennsylvania;  Mary SueTerry, Attorney General of theCommonwealth of Virginia,Respondents-Appellees.
No. 92-6852.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1992.Decided Jan. 13, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CA-91-872-N)
Kelvin Jay X Morris, appellant pro se.
Katherine Baldwin Toone, Office of The Atty. Gen. of Virginia, Richmond, VA, for respondents-appellees.
E.D.Va.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Kelvin Jay X Morris seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Morris v. Love, No. CA-91-872-N (E.D.Va. July 22, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.